Title: To George Washington from Brigadier General Thomas Mifflin, 14 July 1776
From: Mifflin, Thomas
To: Washington, George



My dear General
Mount Washington [N.Y.] 14 July 1776

The party opposite to us on the Jersey Side are at Work on the Mountain and will soon have the Ground prepared for Cannon—I was obliged to call the party of 150 Men from our point and set them to work on two Traverses which the Enemys Fire on Friday convincd me were necessary in the Fort.
I have removd the small Building, which was placed near the Bastion on the Right entering the Sally port, behind one of the Traverses; and have through Necessity made Use of it as a Magazine. When the Carpenters have finishd the proper Magazine I will take Care to settle it as low as possible and render it as

secure as the Ground will permit. At present we have no Security for our powder.
A Battery on the Height, above our point, of 18 pdrs would render the passage of the River very difficult although our late Experimts may have taught us that it is not easy to prevent it. The Ships were obliged to pass very near to it. Our Rifles reachd them. The Men having workd all Friday Night & being much fatigued I have releasd them from Fatigue this day. I want much your Excellencys Orders respecting the places next to be securd—Bulwarks connected with our Fort are certainly necessary—We are weak without them. I shall therefore, unless otherwise directed, order the party of 150 from N. york to finish the Battery on the point and then erect another on the Rock above it—Our own Men to finish the Traverses and proceed with some Outworks and a strong Abbatis—As to a Ditch it is very difficult & will require much Time to complete one. That I must leave untill more essential Works are compleated.
Last Night I sent an alert and prudent Officer to watch the Motions of the Ships & Tories—He is properly equipt & well qualified for the Buesiness. The Ships lay in Sight of us all Yesterday about 4 or 5 Miles above Dobbs Ferry: I have sent out to know where they are this Morning: the Weather prevents our seeing them at their Station of Yesterday.
I beg Leave to mention the Necessity of securing the Communications Opposite to us with New Jersey. A small part of the Flying Camp as the Ground is strong would answer the purpose.
The Heights over the Bridge and South of Kings Bridge near the three Trees well known by your Excellency are in my opinion of immense Importance to us—especially if the Enemy attempt an Impression, or determine to throw up a Line of Contravallation, against our posts on this Island, and try to shut us in.
Mr John Delany frequently passes Kings Bridge with ⟨a pass⟩ from General putnam—I have seen him twice and heard ⟨of his⟩ being on the Road, to & from N. york, 4 Times sin⟨ce Wednes⟩day.
